Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered April 21, 1989, convicting him of robbery in the first degree, upon a jury verdict, and sentencing him to an indeterminate term of 4 to 8 years imprisonment.
Ordered that the judgment is modified, on the law, by reducing the minimum term of the sentence imposed from 4 years to 2% years imprisonment; as so modified, the judgment is affirmed.
The defendant was convicted of robbery in the first degree based on Penal Law 160.15 (3) ("[ujses or threatens the immediate use of a dangerous instrument”) and was sentenced as a first” felony offender to a term of imprisonment of four to eight years. Since, as the People concede, the defendant was not *656convicted of an armed felony offense (see, CPL 1.20 [41]), the minimum term of imprisonment should have been one-third of the maximum term, rather than one-half the maximum term (see, People v Ulses, 132 AD2d 584; People v Thorpe, 129 AD2d 822; Penal Law § 70.02 [4]). The maximum term of imprisonment of eight years imposed upon the defendant was proper. Accordingly, the minimum term of his sentence has been modified to the extent indicated.
We have examined the defendant’s remaining contentions and find them to be largely unpreserved for appellate review (see, CPL 470.05 [2]; People v Charleston, 56 NY2d 886; People v Young, 48 NY2d 995). To the extent that they are preserved, we find them to be without merit. Kunzeman, J. P., Sullivan, Lawrence and O’Brien, JJ., concur.